Citation Nr: 0721842	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-06 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for spondylolisthesis.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to type II 
diabetes mellitus.

4.  Entitlement to service connection for a sight disability, 
to include astigmatism, near-sightedness and far-sightedness, 
as secondary to type II diabetes mellitus. 

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a right shoulder 
rotator cuff impingement syndrome.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arachnoid cyst.

9.  Entitlement to an initial rating higher than 10 percent 
for a left thumb disability.  

10.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

11.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, L.V., and R.P.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the United States Marine Corps from June 1969 to June 1978, 
from January 1991 to May 1991, and from November 1994 to 
December 1994.  He served in the Marine Corps Reserves with 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) from 1978 to July 2000, when he 
retired from active service. 

In July 2002, the veteran testified at a hearing before a 
Decision Review Officer.  The transcript of the hearing is in 
the record.

In a rating decision, dated in November 2006, the RO, in 
part, denied the veteran's application to reopen the claims 
of service connection for an arachnoid cyst and a cervical 
spine disability, as well as the claims for increased ratings 
for hemorrhoids and right ear hearing loss.  The RO granted 
service connection for a left thumb disability and assigned a 
10 percent rating.  In a statement, received in April 2007, 
the veteran expressed disagreement with the RO's rating 
decision as cited.  As the RO has not yet issued a statement 
of the case, these claims must be remanded.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The veteran's claims for: service connection for 
spondylolisthesis, type II diabetes mellitus, peripheral 
neuropathy of the lower extremities as secondary to type II 
diabetes mellitus, a sight disability as secondary to type II 
diabetes mellitus, hypertension, and a right shoulder rotator 
cuff impingement syndrome; the application to reopen the 
claims of service connection for an arachnoid cyst and a 
cervical spine disability; the claims for compensable ratings 
for hemorrhoids and right ear hearing loss, and; for an 
increased rating for a left thumb disability, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in December 1979, the RO denied the 
claim of service connection for spondylolisthesis; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the decision became final.

2.  The additional evidence presented since the rating 
decision in December 1979 by the RO, denying the claim for 
service connection spondylolisthesis, is not cumulative of 
previously considered evidence and, when considered with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The rating decision in December 1979 by the RO, denying 
service connection for spondylolisthesis, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2006). 

2.  The additional evidence presented since the rating 
decision in December 1979 by the RO, denying the claim of 
service connection for spondylolisthesis, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for spondylolisthesis, the 
only matter resolved in this decision, further discussion 
here of compliance with the VCAA with regard to the claim to 
reopen is not necessary.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a rating decision in December 1979, the RO denied the 
claim of service connection for spondylolisthesis on the 
grounds that the condition was congenital or developmental.  
After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at that 
time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

For a claim filed prior to August 29, 2001, as was the 
application to reopen the claim in this case, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran now seeks to reopen his claim of service 
connection for spondylolisthesis.  Despite the finality of a 
prior adverse RO decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the veteran's claim of service connection for 
spondylolisthesis was previously denied on grounds that 
although the service medical records showed a back injury in 
February 1971, the separation examination was negative for a 
functional disability of the back and that the 
spondylolisthesis, documented months after service discharge 
was congenital or developmental and thus unrelated to 
service.  

The pertinent evidence of record at the time of the rating 
decision in December 1979 by the RO consisted of service 
medical records, a December 1978 medical report and a March 
1979 report of VA examination.  

The evidence received since the rating decision in December 
1979 by the RO includes a report of VA medical examination 
and addendum to the report dated in September 2006, a medical 
statement, dated in November 2006, which shows that while the 
spondylolisthesis may be congenital in nature, the veteran's 
service could have aggravated the condition.  

The Board finds that this additional evidence suggesting 
aggravation when considered with evidence previously 
assembled, bears directly and substantially upon the specific 
matter under consideration and it is so significant that it 
must be considered in order to fairly decide the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).   

Accordingly, the claim for service connection for 
spondylolisthesis is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for spondylolisthesis is reopened, and to 
this extent only the appeal is granted.


REMAND

Because of the favorable resolution of the veteran's appeal 
to reopen the claim of service connection for 
spondylolisthesis, further evidentiary development is 
necessary before deciding the claim on the merits. 

In this regard, a medical opinion is needed to determine 
whether spondylolisthesis is either a congenital or 
developmental defect or the result of an in-service injury.  
As for the claims of service connection for type II diabetes 
mellitus, peripheral neuropathy of the lower extremities, 
sight disability, and a right shoulder rotator cuff 
impingement syndrome, the record shows that the claimed 
disabilities were documented after the periods of active 
duty, but it is not clear whether the claimed disabilities 
were documented during periods of active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA). 

As for the claim of service connection for hypertension, in 
October 2000, the veteran reported having been hospitalized 
at a private hospital in1979 for hypertension.  Similarly, in 
July 2002, the veteran testified that he had been 
hospitalized for 5 days in December 1979 for hypertension.  
The records of hospitalization in 1979 are not in the file. 

Finally, in the statement in April 2007, the veteran 
expressed disagreement with the November 2006 RO decision.  
The veteran specifically disagreed with the RO's 
determination that new and material evidence had not been 
presented to reopen the claims of service connection for an 
arachnoid cyst and a cervical spine disability.  He also 
disagreed with the disability ratings for hemorrhoids, right 
ear hearing loss and a left thumb disability.  As the RO has 
not yet issued a statement of the case, the claims are 
remanded in accordance with Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to either submit or 
authorize VA to obtain the records of 
private hospitalization for hypertension 
in 1979.




2. Request from the proper Federal 
custodian, the dates of ACDUTRA and 
INACDUTRA from December 12, 1978, to 
November 30, 1979, and from May 21, 1989, 
to May, 21, 2000. 

3. Arrange to have the veteran's file 
reviewed by a VA orthopedist to determine 
whether the current spondylolisthesis, 
first documented in December 1978, six 
months after service, is a congenital or 
developmental defect, as opposed to a 
disease process, or the result of an in-
service injury.  [For VA purposes, a 
defect is a condition not considered 
capable of improving or deteriorating, and 
a disease is a condition considered 
capable of improving or deteriorating.]  

If the examiner finds that the current 
spondylolisthesis is a disease process, 
as opposed to a congenital or 
developmental defect, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as not 
that spondylolisthesis was aggravated, 
made permanently worse, by active duty 
from June 1969 to June 1978.  

If the examiner finds that the current 
spondylolisthesis is the result of an 
injury, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not that 
spondylolisthesis was the result of an 
in-service injury. 

In formulating the opinion, the 
examiner is asked to comment on 
the clinical significance that in 
1971 during service the veteran 
complained of back pain after 
jumping out of moving vehicle 
while he was being assaulted, 
suffering abrasions and 
contusions, but a back problem was 
not identified. 

Also, in formulating the opinion, 
the examiner is asked to consider 
that: 

The term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.  If the 
requested opinion cannot be 
provided without resort to 
speculation, please so state.

4. Furnish the veteran a statement of the 
case on the application to reopen the 
claims of service connection for an 
arachnoid cyst and a cervical spine 
disability, and the claims for compensable 
ratings for hemorrhoids and right ear 
hearing loss, as well as for an increased 
rating for a left thumb disability.

5. After the above development for the 
veteran's claims for; service connection 
for spondylolisthesis, type II diabetes 
mellitus, peripheral neuropathy of the 
lower extremities as secondary to type II 
diabetes mellitus, a sight disability as 
secondary to type II diabetes mellitus, 
hypertension, and a right shoulder rotator 
cuff impingement syndrome, has been 
completed, the claims should be 
readjudicated.  If any benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


